*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***




                                                               Electronically Filed
                                                               Supreme Court
                                                               SCOT-XX-XXXXXXX
                                                               02-DEC-2021
                                                               09:17 AM
                                                               Dkt. 103 OP



              IN THE SUPREME COURT OF THE STATE OF HAWAIʻI

                            ---o0o---
________________________________________________________________

             THE COMMUNITY ASSOCIATIONS OF HUALALAI, INC.,
                               Appellant,

                                     vs.

       LEEWARD PLANNING COMMISSION, COUNTY OF HAWAIʻI; and
        ZENDO KERN,1 PLANNING DIRECTOR, COUNTY OF HAWAIʻI,
                            Appellees.
________________________________________________________________

                              SCOT-XX-XXXXXXX

  APPEAL FROM THE LEEWARD PLANNING COMMISSION, COUNTY OF HAWAIʻI
                (Agency Docket No. SPP-16-000188)

                             DECEMBER 2, 2021

         RECKTENWALD, C.J., NAKAYAMA, McKENNA, AND WILSON, JJ.2

                  OPINION OF THE COURT BY WILSON, J.



     1      Pursuant to Hawaiʻi Rules of Appellate Procedure Rule 43(c)(1)
(2019), Zendo Kern has been substituted as a party in place of Duane Kanuha,
the former Planning Director of the County of Hawaiʻi.

      2     Associate Justice Richard W. Pollack, who was a member of the
court when the oral argument was held, retired from the bench on June 30,
2020.
     *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


            This is a direct appeal3 from a special permit

application proceeding before Appellee Leeward Planning

Commission (“LPC”) and Appellee Planning Director (“Planning

Director”) of the County of Hawaiʻi (collectively, “Appellees”)

by Appellant The Community Associations of Hualalai

(“Hualalai”), a group of Hawaiʻi County community associations.

See HRS §§ 205-19 (2017) and 91-14 (2017).           The special permit

application requested approval to use an agricultural parcel of

land as an equipment base yard and security dwelling, and for

stockpiling and crushing natural materials for commercial use.

We find Appellees wrongfully denied Hualalai a hearing and

decision on its petition to intervene as a party to contest the

special permit application, and remand to the LPC for

proceedings consistent with this opinion.

                               I.   BACKGROUND

A.    Bolton’s Permit Application and Appellant/Hualalai’s
      Petition to Intervene

            On February 4, 2000, the Hawaiʻi County Planning

Commission4 issued Special Permit No. 1047 to Nani Kona Coffee


      3     In 2016, the legislature adopted Act 48 “to provide for the
expedited judicial review of certain contested case proceedings.” Conf.
Comm. Rep. No. 67-16, in 2016 House Journal, at 1363, 2016 Senate Journal, at
789. Under Act 48, aggrieved parties may appeal from a final decision or
order in certain administrative proceedings directly to the supreme court.
Hawaiʻi Revised Statutes (“HRS”) § 205-19 (2017).

      4     At the time, the County of Hawaiʻi had one planning commission for
the whole county. In 2008, the County Council passed, and the voters

                                                              (continued . . .)


                                       2
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


LLC granting construction of a “coffee visitor center” and

related improvements on a parcel of approximately 7.33 acres of

land “located on the southeast corner of the Hawaii Belt Road

and Hualalai Road intersection” within the state and county

agricultural land use districts.          Approval was granted pursuant

to the Planning Commission’s authority under HRS § 205-6 to

issue special permits.      Approval of Special Permit No. 1047 was

subject to conditions:      Condition No. 4 required that the

“coffee visitor center and all related improvements” be

established within five years from the effective date of the

permit, and Condition No. 9 required the applicant to submit a

drainage study to the Department of Public Works and complete

all improvements required to mitigate flooding before the

issuance of any building permits.         Nani Kona Coffee LLC was

subsequently granted two administrative time extensions to

comply with Condition No. 4:        one in September 2004 until

February 2007, and one in 2007 until February 2010.

            Some years later, in 2015 and 2016, Bolton, Inc.

(“Bolton”)5 applied for a grading permit (Permit No. 092524) and


(. . . continued)

approved, an ordinance dividing the commission into the windward and leeward
planning commissions, effective April 1, 2009. Ord. No. 08-01 (2008).

      5     The record indicates that Daniel B. Bolton of Kona Coffee & Tea
Company was one of Nani Kona Coffee LLC’s points of contact regarding Special
Permit 1047 and communicated with the Planning Department between July 1998

                                                             (continued . . .)


                                      3
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


two stockpiling permits (Permit Nos. 092525 and 092529) to

complete the “Kona Coffee & Tea Co. Flood Channel Project” on

two parcels of land on “Hualalai R[oa]d [m]auka of Queen

K[aʻahumanu Highway].”      The first parcel, identified by Tax Map

Key (“TMK”) number 7-5-17:31 (“Parcel 31”), is the parcel for

which Special Permit No. 1047 was issued in 2000;6 the second

parcel, identified by TMK number 7-5-17:44 (“Parcel 44”), is

adjacent to and immediately east/mauka of Parcel 31.            The two

parcels are owned by Daniel B. Bolton and Janet T. Bolton of

Bolton, Inc.    Bolton’s applications for grading and stockpiling

on the two parcels were approved in January 2016 by the Hawaiʻi

County Planning Department and the Department of Public Works,

with approval of the grading permit conditioned on compliance

with Condition No. 9 of Special Permit No. 1047.

            Approximately one month after approval of the grading

and stockpiling permits, on February 19, 2016, Appellee/Planning




(. . . continued)

and August 2004, both in his individual capacity and in an organizational
capacity as Bolton, Inc.

      6     The record from 2000 identifies the parcel for which Special
Permit No. 1047 was issued by TMK number “7-5-17:33[.]” However, the parcel
is described as being at the location of the current Parcel 31, and elsewhere
in the record, Special Permit No. 1047 is described as having been issued for
Parcel 31. This discrepancy is not explained in the record, although there
are indications that there was a “[c]orrection of TMK number” in 2001 and
that “Parcel 44 was subdivided from [Parcel] 31” at some point in time.




                                      4
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


Director7 sent Bolton a “Warning Letter” concerning activity on

the two parcels.     According to the letter, the Planning


      7     The Planning Director is part of the Hawaiʻi County Planning
Department, which consists of “a planning director, a windward planning
commission, a leeward planning commission and the necessary staff,” and
regulates land use within the County of Hawaiʻi. Charter of the County of
Hawaiʻi (“CCH” or the “Charter”) § 6-7.1 (2018). The Planning Director is
“the chief planning officer of the county and the administrative head of the
department[.]” CCH § 6-7.2(b). The duties and functions of the Planning
Director are set out in the Charter as follows:

           The director . . . shall:

           (1) Advise the mayor, the windward planning commission,
           the leeward planning commission and the council on all
           planning and land use matters.

           (2) Prepare a general plan, implementation plans and any
           amendments thereto in accordance with Section 3-15.

           (3) Prepare proposed zoning and subdivision ordinances,
           zoning maps and regulations and any amendments thereto.

           (4) Review the lists of proposed capital improvements
           contemplated by agencies of the county and recommend the
           order of their priority.

           (5) Administer the subdivision and zoning ordinances and
           regulations adopted thereunder.

           (6) Render decisions on proposed subdivision plans
           pursuant to law.

           (7) Make recommendations on rezoning applications, special
           exceptions and other similar requests.

           (8) Render decisions on proposed variances pursuant to
           law, except that, if any written objections are made to the
           planning director’s actions under this section, said
           actions shall be subject to review by the board of appeals
           in accordance with Section 6-9.2, unless otherwise provided
           by law or this charter.

           (9) Perform such other related duties and functions as may
           be necessary or required pursuant to law and this charter.

Id. The Planning Director also enforces all provisions of the Zoning Code
pertaining to land use, other than those relating to building construction
and occupancy. Hawaiʻi County Code (“HCC”) § 25-2-1(b) (2019). “Any person
aggrieved by the decision of the director in the administration or

                                                             (continued . . .)


                                       5
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


Department had received a complaint that Bolton was operating a

quarry on the parcels and using the parcels as an equipment base

yard without an applicable special permit.           A subsequent

investigation revealed that Bolton appeared to be operating a

rock crusher for commercial purposes (i.e., operating a quarry)

on Parcel 44, storing construction equipment on the parcels

(i.e., using the properties as a construction base yard), and

maintaining a junk yard on the parcels.          The letter warned

Bolton that those activities potentially violated the Zoning

Code,8 and requested a response from Bolton by April 30, 2016.

The letter stated that if Bolton wanted to conduct a commercial

quarry operation, it could “submit an application for a special

permit that would allow for the creation of a (Quarry) and would

(. . . continued)

application of [the Zoning Code], may, within thirty days after the date of
the director’s written decision, appeal the decision to the board of
appeals.” HCC § 25-2-20(a) (2019). The Board of Appeals “[h]ear[s] and
determine[s] appeals from final decisions of the planning director or the
director of public works regarding matters within their respective
jurisdictions.” CCH § 6-9.2(a) (2018).

      8     Under state law and Chapter 25 of the HCC (“Zoning Code”), land
within the state agricultural land use district is restricted to certain
permitted uses. See HRS § 205-4.5(a) (2017); HCC § 25-5-72(a).
“[E]nforcement of the restrictions and conditions relating to land-use-
classification districts in a county” is delegated “to the county official
charged with administering the zoning laws for that county[.]” County of
Hawaiʻi v. Ala Loop Homeowners, 123 Hawaiʻi 391, 408, 235 P.3d 1103, 1120
(2010) (quoting Pono v. Molokai Ranch, Ltd., 119 Hawaiʻi 164, 189, 194 P.3d
1126, 1151 (App. 2008)), partially abrogated on other grounds by Tax Found.
of Haw. v. State, 144 Hawaiʻi 175, 439 P.3d 127 (2019); HRS § 205-12 (2017).
In this case, the official responsible for administering the zoning laws in
Hawaiʻi County is the Planning Director, with the LPC also retaining some
authority over zoning and land use within the County.




                                      6
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


allow for the use of the properties as a construction base

yard,” so long as Bolton “immediately cease[d]” commercial and

unauthorized activity.9

            On March 1, 2016, Bolton submitted an application

(“Special Permit Application No. SPP-16-188”) to the Planning

Department, requesting a special permit to use Parcel 44 for

“[a] baseyard/staging yard for equipment, storage of materials,

stockpiling and crushing of natural materials for commercial

use” and a “[s]ecurity dwelling[.]”         Bolton stated that Special

Permit Application No. SPP-16-188 was intended to resolve the

issues raised in the February 19 warning letter and to bring

Parcel 44 into compliance with the Zoning Code.

            On April 12, 2016, Bolton sent a letter to the

Planning Department disputing that it had violated the Zoning

Code, as suggested in the February 19 warning letter, but




      9     Regarding rock crushing or quarrying activity, the Zoning Code
provides:

            (c) The following uses may be permitted in the [county
            agricultural] district, provided that a special permit is
            obtained for such use if the building site is located within the
            State land use agricultural district:

                  . . . .

                  (5) Excavation or removal of natural building material or
                  minerals, for commercial use.

HCC § 25-5-72.




                                      7
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


stating that it had filed Special Permit Application No. SPP-16-

188 “[a]s a show of good faith and cooperation[.]”

           On April 22, 2016, Bolton was notified that Special

Permit Application No. SPP-16-188 was scheduled for a public

hearing before the LPC10 on May 19, 2016.11         The agenda for the


      10    Appellee/LPC, like the Planning Director, see supra note 7, is
part of the Hawaiʻi County Planning Department, which regulates land use
within the County of Hawaiʻi. CCH § 6-7.1 (2018). The duties and functions
of the LPC are set out in the Charter:

           (a) Both [the windward and leeward planning] commissions
           shall:

                 (1) Advise the mayor, council and the planning
                 director on planning and land use matters pursuant to
                 law and this charter.

                 (2) Review the general plan, its amendments and
                 other plans and modifications thereof and transmit
                 such plans with recommendations thereon through the
                 mayor to the council for consideration and action.

                 (3) Review proposed subdivision and zoning
                 ordinances and amendments thereto and transmit such
                 ordinances with recommendations thereon through the
                 mayor to the council for consideration and action.

                 (4) Conduct public hearings in every case prior to
                 action on any matter upon which the commission is
                 required by law or this charter to act. Notice of
                 the time and place of the hearing shall be published
                 at least ten days prior to such hearing in at least
                 two daily newspapers of general circulation in the
                 county and shall also be distributed via an
                 electronic medium, such as the Internet.

                 (5) Perform such other related duties and functions
                 as may be necessary or required pursuant to law and
                 this charter.

           . . . .

           (c) Each planning commission shall review and take action
           upon applications for land use changes and community
           development plans involving only property within their


                                                             (continued . . .)


                                      8
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


LPC’s May 19 meeting gave public notice that Special Permit

Application No. SPP-16-188 would be considered as Agenda Item

No. 4.     The agenda explained how a party could seek to

intervene:

            Pursuant to Rule 4, Contested Case Procedure, of the County
            of Hawaiʻi Planning Commission Rules of Practice and
            Procedure, any person seeking to intervene as a party to a
            contested case hearing on the above Agenda Items Nos. 1
            through 4 is required to file a written request which must
            be received in the office of the Planning Department no
            later than seven (7) calendar days prior to the Planning
            Commission’s first public meeting on the matter. Such
            written request shall be in conformity with Rule 4, in a
            form as provided by the Planning Department entitled
            “Petition for Standing in a Contested Case Hearing.”

The agenda referenced County of Hawaiʻi Planning Commission Rules

of Practice and Procedure (“LPC Rules”) Rule 4 (2017), which

allows a person to request to formally intervene and be admitted

as a party to the proceeding.        LPC Rule 4-6 provides, in

relevant part:

(. . . continued)

            respective jurisdictions, other than those involving the
            general plan.

CCH § 6-7.5 (2018). The LPC has adopted and is subject to “[a] uniform body
of rules of practice and procedure[.]” CCH § 6-7.5(b).

      11    The LPC presides over special permit applications and proceedings
because it has the authority to “permit certain unusual and reasonable uses
within [the] agricultural . . . district[] other than those for which the
district is classified.” HRS § 205-6(a) (2017). A party wishing to engage
in such use, such as Bolton, “may petition the planning commission . . . for
permission to use the person’s land in the manner desired” by applying for
and obtaining a special permit from the planning commission pursuant to HRS
§ 205-6 before engaging in the “unusual” use. Id.; HCC § 25-5-72(c).
Regarding the special permit application process, the county planning
commission must “establish by rule or regulation, the time within which the
hearing and action on petition for special permit shall occur[,]” HRS § 205-
6(b), and may permit the desired use by a majority vote of the commission’s
members, HRS § 205-6(c).




                                      9
   *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


          (a) In all proceedings where the Commission’s action is
          directly appealable to Third Circuit Court, the applicant
          and the Planning Director will be designated parties to the
          action. Any other person seeking to intervene as a party
          shall file a written request on a form approved by the
          Planning Director and accompanied by a filing fee of $200
          no later than seven calendar days, prior to the
          Commission’s first meeting on the matter. If the applicant
          files a request with the Commission for the deferral or
          continuance of the hearing prior to the commencement of the
          hearing, the next regularly scheduled meeting of the
          Commission will then be considered the subsequent
          rescheduled hearing date. If the request for intervention
          is withdrawn in writing before the commencement of the
          hearing, the filing fee shall be refunded to the person
          seeking standing to intervene.

          (b) Upon receipt of a written request to intervene, the
          Commission, at the first meeting on the matter, shall hold
          a hearing on the written request. The petitioner shall be
          admitted as a party if it can demonstrate that:

                (1) His or her interest is clearly distinguishable
                from that of the general public; or

                (2) Government agencies whose jurisdiction includes
                the land involved in the subject request; or

                (3) That they have some property interest in the
                land or lawfully reside on the land; or

                (4) That even though they do not have an interest
                different than the public generally, that the
                proposed action will cause them actual or threatened
                injury in fact; or

                (5) Persons who are descendants of native Hawaiians
                who inhabited the Hawaiian Islands prior to 1778, who
                practice those rights which are customarily and
                traditionally exercised for subsistence, cultural or
                religious purposes.

          The Commission will grant or deny such written request
          prior to any further action on the matter.

          (c) Appeal from Denial. Any petitioner who has been
          denied standing as a party may appeal such denial to the
          Third Circuit Court pursuant to Section 91-14, Hawaiʻi
          Revised Statutes.

          (d) After establishing the parties to the proceeding, the
          Commission may either proceed with the hearing, or continue
          the matter to a more appropriate time and date.

LPC Rule 4-6.



                                    10
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


           On May 9, 2016 the Planning Department issued a

background report on Special Permit Application No. SPP-16-188,

in which it noted that Special Permit No. 1047 had been approved

for Parcel 31 in 2000, that Bolton had received an extension

until 2010 to comply with Condition No. 9, and that “[a]ny

additional time extensions to comply with conditions will need

to be approved by the [LPC].”        That same day, the Planning

Department also issued a recommendation to the LPC in which the

Planning Director recommended that the LPC approve Bolton’s

Special Permit Application No. SPP-16-188, with the caveat that

“[s]ince this recommendation is made without the benefit of

public testimony, the Director reserves the right to modify

and/or alter this position based upon additional information

presented at the public hearing.”12

           On May 12, 2016, a week before the LPC’s scheduled

public meeting on Special Permit Application No. SPP-16-188,

Appellant/Hualalai submitted a “Petition for Standing in a

Contested Case Hearing” (hereinafter “petition to intervene” or

“petition”)13 and paid the associated $200.00 filing fee.


      12    Although the Planning Department’s background report and
recommendation are not contiguous in the record, they appear to have been
filed or published together as they are formatted identically and the first
page of both documents are marked with “RBolton-SPP16-188.jwd 05-09-16” in
the upper righthand corner.

      13    Hualalai submitted its petition alongside a LPC form titled,
“Petition for Standing in a Contested Case Hearing.” The form’s language

                                                             (continued . . .)


                                     11
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


Hualalai noted in its petition that it was “a non-profit

association consisting of four community associations that

represent[ed] and act[ed] for the interest of owners of

residences and residential lots in four subdivisions” located

near Hualalai Road in North Kona, Hawaiʻi County, as well as a

limited liability company (“LLC”) with “interest in the

ownership and use of residential properties” in the same area.

Hualalai “act[ed] in a representative capacity” for the four

community associations and their members, and the LLC.             Hualalai

was formally organized on May 11, 2016.          In its petition,

Hualalai identified a number of ways in which its interests were

“clearly distinguishable from that of the general public,” and

would be affected if the LPC granted Special Permit Application

No. SPP-16-188.     Hualalai stated that it represented property

owners who owned residential properties in the near vicinity of

Parcel 44, enjoyed the protections of the County General Plan

and the Kona Community Development Plan, and faced individual

injuries and threatened injuries to their properties from the

noise, dust, negative aesthetic effects, negative effects on




(. . . continued)

tracks LPC Rule 4-6(b), which outlines the criteria for establishing standing
to intervene in a contested case. To avoid confusion, Hualalai’s petition
will be referred to as a “petition to intervene” rather than a “petition for
standing.”




                                     12
   *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


nearby neighborhoods, diminished property values, and increased

traffic from the proposed development.

          On May 19, 2016, Bolton requested a continuance of the

hearing scheduled for later that day.        During the LPC meeting

that day, the LPC’s chair announced that, at Bolton’s request,

the LPC would postpone the hearing on Special Permit Application

No. SPP-16-188 until a future meeting.         The chair announced that

“there would be no presentation by staff, the applicant, or the

petitioner for a contested case hearing,” but that the LPC would

permit oral testimony from members of the public.           The LPC heard

testimony from members of the public, including residents of the

subdivisions whose community associations comprise Hualalai, an

attorney representing Hualalai, and the president of Hualalai.

These individuals testified that the noise, dust, traffic, and

vibrations caused by Bolton’s proposed activity would negatively

affect their health, quality of life, and property values.             The

LPC received additional written testimony from individuals

opposed to Special Permit Application No. SPP-16-188 for the

same reasons.

          On May 23, 2016, Bolton was notified that Special

Permit Application No. SPP-16-188 had been rescheduled, per its

request, for a public hearing on June 16, 2016.          That same day,

the Planning Director notified Hualalai that its petition to

intervene had been received and would be forwarded to the LPC


                                    13
   *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


for their review.    The Planning Director informed Hualalai that

its presence was required at the upcoming June 16 hearing to

answer questions from the LPC on its petition.

          On June 1, 2016, Bolton requested another postponement

of the hearing for Special Permit Application No. SPP-16-188

until further notice.     On June 7, 2016, the Planning Director

notified Bolton that he would “defer the application” until

Bolton requested that it be added back to the LPC agenda.

          Following the Planning Director’s June 7 letter,

between June 17 and August 23, there was further communication

between Bolton and the Planning Director regarding Bolton’s use

of Parcels 31 and 44 and Special Permit Application No. SPP-16-

188.   Bolton sent at least three letters to the Planning

Director, and Bolton and the Planning Director scheduled an in-

person site inspection of Bolton’s property.          The correspondence

between Bolton and the Planning Director reflected substantial

fact-finding by the Planning Director.         On June 30, 2016, Bolton

attended an in-person meeting with the Planning Director, and

sent a July 12 “follow up” letter that contained “specific

information” the Planning Director had “requested” at the June

30 meeting.   On July 27, 2016, the Planning Director sent Bolton

a letter stating that although Bolton’s July 12 letter

“provide[d] some clarity, it d[id] not quite contain the

specific information” the Planning Director requested at the


                                    14
   *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


June 30 meeting, and made additional inquiries of Bolton.             On

August 23, the Planning Director sent another letter informing

Bolton that a site inspection was required due to “apparent

contradictions between the information provided in [Bolton’s]

previous July 12, 2016 letter and [Bolton’s] latest submittal.”

The Planning Director asserted that the site inspection was

“necessary in order for us to make a final determination on the

parameters of [Bolton’s] Special Permit application.”

          The Planning Department’s Zoning Inspector and

representatives from the Department of Public Works attended an

in-person site inspection.      After the inspection, on September

21, 2016, the Planning Director sent Bolton an “Assessment of

Conditions Relating to Warning Letter dated February 19,

2016 . . . and Disposition of Special Permit Application No. 16-

000188[.]”14   In the September 21 letter, the Planning Director

described the communications between Bolton and himself as “a

series of letters and confirmations requested of Bolton Inc. in

an effort to determine whether or not a violation of the Zoning

Code or State Land Use Law had occurred and if so, whether or

not the Special Permit application filed by Bolton Inc. would

continue to move forward.”      The September 21 letter stated that

“[a]fter further consultation and field verification,” the


     14   Hualalai was copied on this letter.




                                    15
   *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


Planning Director determined that the activity conducted on

Parcel 44 fell under the grading permit and stockpiling permits

previously granted to Bolton, and did not require a special

permit under the Zoning Code.

          The letter noted that a special permit was required to

run a quarry, which is the “excavation or removal of natural

building materials or minerals, for commercial use.”           However,

the letter concluded that “the evidence” indicated that Bolton’s

“removal of natural building material from the subject property

is related to on-site and off-site drainage improvement

purposes[,]” and not for commercial purposes.          The letter

advised Bolton that, because a special permit was not required,

“your Special Permit application will be withdrawn from further

processing[.]”

          In a September 28, 2016 letter, Bolton acknowledged

receipt of the Planning Director’s September 21 letter and asked

the Planning Director to “accept this letter as our formal

request for the withdrawal of [Special Permit Application No.

SPP-16-188].”     That same day, Hualalai sent a letter to the

Planning Director objecting to his “purported ‘disposition’” of

the February 19 warning letter and Special Permit Application

No. SPP-16-188.    Hualalai noted that Special Permit Application

No. SPP-16-188 and its intervention petition were currently

pending before the LPC in a special permit proceeding, and


                                    16
   *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


requested that the Planning Director forward Hualalai’s letter

to the Chairperson and LPC “before [the Planning Director] d[id]

anything further on this matter.”        In its letter, Hualalai

argued extensively against the issuance of Special Permit

Application No. SPP-16-188.      Hualalai objected to the Planning

Director’s purported “disposition” of Special Permit Application

No. SPP-16-188, and argued that “no law gives the [LPC]’s staff

the authority to ‘dispose’ of an accepted application or to

allow an application to be ‘withdrawn’ after the [LPC] has taken

jurisdiction of the application.”

          On October 4, 2016, the Planning Director notified

Bolton that, “[based] on your request and our letter dated

September 21, 2016, we will be withdrawing [Special Permit

Application No. SPP-16-188].”

          On October 11, 2016, the Planning Director notified

Hualalai that although the Planning Department had “previously

acknowledged receipt” of Hualalai’s petition to intervene, he

had “recently received a request by the applicant to withdraw

[Special Permit Application No. SPP-16-188],” and notified

Hualalai that the Planning Department would be refunding

Hualalai’s $200.00 filing fee.

          On October 13, 2016, Hualalai filed a new petition

with the LPC objecting to the Planning Director’s withdrawal of

Special Permit Application No. SPP-16-188.         Hualalai argued that


                                    17
     *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


only the LPC had jurisdiction over the application, and that the

LPC could “dispose” of the application only after holding a

public hearing.      Hualalai requested that the matter be placed on

the LPC’s agenda for an immediate public hearing.             The LPC did

not take any further action.

B.    Appeal to the Supreme Court

            As discussed above, Bolton submitted Special Permit

Application No. SPP-16-188 pursuant to HRS § 205-6 to resolve

the potential Zoning Code violations identified by the Planning

Director, i.e., operating a quarry, and maintaining a

construction base yard and a junk yard.           After the Planning

Director withdrew Special Permit Application No. SPP-16-188,

Hualalai filed a direct appeal to this court, challenging the

LPC’s failure to issue a decision on its petition to intervene

and objecting to the Planning Director’s withdrawal decision and

the LPC’s decision to treat the proceeding as a closed matter.

            Hualalai presents five points of error to this court:

(1) “The Appellee [LPC] erred when it failed to rule on the

Appellant’s Petition to Intervene in the Contested Case”;

(2) “The Appellee [LPC] erred when it failed to render a

decision on [Special Permit Application No. SPP-16-188] itself”;

(3) “The Appellee Planning Director erred in exercising the

Appellee [LPC]’s adjudicatory powers when he ‘withdrew’ the

Application”; (4) “The Appellee [LPC] erred when it allowed the


                                      18
   *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


Appellee Planning Director to act for the Commission”; and

(5) “The Appellee Planning Director erred when he concluded that

the county grading permit (issued in 2015 after Special Permit

1047 had expired in 2010) ‘controlled’ and that the flood

channelization project is a permitted use in the State

Agriculture Land Use District.”       Hualalai requests the following

relief:

          This court should vacate the Appellee Planning Director’s
          letters of September 21, 2016 . . . and October 4,
          2016 . . . to the extent that they constitute an agency
          order herein and should remand the contested case to the
          Appellee Leeward Planning Commission with instructions that
          (1) the Commission conduct a hearing on the Appellant’s
          Petition for Standing in a Contested Case, (2) that the
          Commission either grant or deny the petition and,
          thereafter and [sic] (3) the Commission take action on the
          Appellee-Applicant Bolton, Inc.’s Application, including
          any request that the Appellee-Applicant might make to
          withdraw the Application, giving the Appellant the
          opportunity to participate in the agency proceeding on
          remand if the Appellee Leeward Planning Commission votes to
          admit the Appellant as a party in the contested case.

          Hualalai contends this court has jurisdiction to

consider its appeal under HRS § 205-19, which governs appeals of

contested cases arising before the land use commission and

applies the provisions in HRS chapter 91 to such appeals.

Appellees argue that this court lacks jurisdiction over the

LPC’s “non-action,” that the issue became moot when Special

Permit Application No. SPP-16-188 was withdrawn, and that

Hualalai lacks standing.      Appellees argue that this court also

lacks jurisdiction because Hualalai should appeal the Planning

Director’s decision to the Board of Appeals.          Finally, Appellees



                                    19
   *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


argue that the LPC did not abuse its discretion by ending

proceedings on Special Permit Application No. SPP-16-188 once it

was voluntarily withdrawn by Bolton.         Throughout its brief,

Appellees emphasize that Hualalai “got exactly what it wanted

from the LPC” because Special Permit Application No. SPP-16-188

“was never approved.”

                        II.    STANDARD OF REVIEW

          Pursuant to HRS § 205-19, this court reviews agency

decisions in contested cases under HRS § 91-14, which states, in

relevant part:

          Upon review of the record, the court may affirm the
          decision of the agency or remand the case with instructions
          for further proceedings; or it may reverse or modify the
          decision and order if the substantial rights of the
          petitioners may have been prejudiced because the
          administrative findings, conclusions, decisions, or orders
          are:

                 (1) In violation of constitutional or statutory
                 provisions;

                 (2) In excess of the statutory authority or
                 jurisdiction of the agency;

                 (3)   Made upon unlawful procedure;

                 (4)   Affected by other error of law;

                 (5) Clearly erroneous in view of the reliable,
                 probative, and substantial evidence on the whole
                 record; or

                 (6) Arbitrary, or capricious, or characterized by
                 abuse of discretion or clearly unwarranted exercise
                 of discretion.

HRS § 91-14(g).    This court has further clarified that

          [c]onclusions of law are reviewed de novo, pursuant to
          subsections (1), (2) and (4); questions regarding
          procedural defects are reviewable under subsection (3);
          findings of fact (FOF) are reviewable under the clearly



                                     20
     *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


            erroneous standard, pursuant to subsection (5), and an
            agency’s exercise of discretion is reviewed under the
            arbitrary and capricious standard, pursuant to subsection
            (6).

Lānaʻians for Sensible Growth v. Land Use Comm’n, 146 Hawaiʻi

496, 502, 463 P.3d 1153, 1159 (2020) (quoting Kauai Springs,

Inc. v. Planning Comm’n of Kauaʻi, 133 Hawaiʻi 141, 164, 324 P.3d

951, 974 (2014)).

            When interpreting agency rules, this court has stated

that “[g]eneral principles of statutory construction apply,”

which requires “look[ing] first at an administrative rule’s

language.”     Liberty Dialysis-Haw., LLC v. Rainbow Dialysis, LLC,

130 Hawaiʻi 95, 103, 306 P.3d 140, 148 (2013).

            If an administrative rule’s language is unambiguous, and
            its literal application is neither inconsistent with the
            policies of the statute the rule implements nor produces an
            absurd or unjust result, courts enforce the rule’s plain
            meaning. While an agency’s interpretation of its own rules
            is generally entitled to deference, this court does not
            defer to agency interpretations that are plainly erroneous
            or inconsistent with the underlying legislative purpose.

Id. (internal citations and quotation marks omitted).

                             III.   DISCUSSION

A.    The Instant Appeal is Not Moot; This Court May Exercise
      Judicial Review of Hualalai’s Appeal Pursuant to HRS
      §§ 205-19 and 91-14

      1.    Appellees’ withdrawal of Special Permit Application
            No. SPP-16-188 does not render this case moot because
            Hualalai’s appeal presents a live controversy.

            Appellees contend that Hualalai’s appeal is moot

because Special Permit Application No. SPP-16-188 has been

withdrawn, thus ending Hualalai’s adverse interest in the case


                                      21
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


and removing this court’s ability to order an effective remedy.

“This court has stated that ‘[a] case is moot if it has lost its

character as a present, live controversy of the kind that must

exist if courts are to avoid advisory opinions on abstract

propositions of law.’”      In re Marn Family, 141 Hawaiʻi 1, 7, 403

P.3d 621, 627 (2016) (quoting Ala Loop Homeowners, 123 Hawaiʻi at

405, 235 P.3d at 1117).      In other words, “a ‘case is moot if the

reviewing court can no longer grant effective relief.’”             Id.

(quoting Ala Loop Homeowners, 123 Hawaiʻi at 405, 235 P.3d at

1117).

           Appellees’ withdrawal of Special Permit Application

No. SPP-16-188 does not render this case moot because, as in

Kona Old Haw. Trail Grp. v. Lyman, 69 Haw. 81, 734 P.2d 161

(1987), Hualalai’s appeal presents a “live controversy” and this

court is able to “grant effective relief.”          In re Marn Family,

141 Hawaiʻi at 7, 403 P.3d at 627 (internal citations and

quotation marks omitted).       In Kona Old, an association of Kona

residents (“Kona Old”) appealed the Planning Director’s issuance

of a special management area minor use permit to the circuit

court under HRS § 91-14(a).15       69 Haw. at 84-89, 734 P.2d at 163-


     15     HRS § 91-14(a) states, in relevant part, “Any person aggrieved by
a final decision and order in a contested case or by a preliminary ruling of
the nature that deferral of review pending entry of a subsequent final
decision would deprive appellant of adequate relief is entitled to judicial
review thereof under this chapter[.]”




                                     22
      *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


66.    The permit authorized the property owner to develop the

property by consolidating his two parcels, installing utility

lines and roadways, and subdividing the property into

residential lots.           Id. at 84, 734 P.2d at 163-64.     The Planning

Director moved to dismiss the appeal, arguing that there was no

“contested case”16 and Kona Old was not a “person aggrieved”

within the meaning of HRS § 91-14.           Id. at 86, 734 P.2d at 165.

The circuit court granted the dismissal,17 and Kona Old appealed

to this court.        Id.    While Kona Old’s appeal was pending, in

anticipation of a sale, the landowner procured and completed

work under a grubbing permit for the property.             Id.   The

landowner then argued that the appeal should be dismissed as

moot because the work under the grubbing permit had been

completed.      Id.   The supreme court declined to dismiss the

appeal as moot, holding that the appeal was a live controversy

and “retain[ed] vitality” because, so long as the construction

authorized under the original special management area minor use


       16   In Kona Old, the Planning Director issued to the landowner a
“special management area minor use permit” as opposed to a “special
management area use permit.” Id. at 84, 734 P.2d at 164. On appeal, the
supreme court noted that the rules governing the issuance of special
management area minor use permits did not mandate a hearing preceding the
Planning Director’s issuance of such permits. Id. at 90, 734 P.2d at 167.
Thus, as a hearing was not required by statute or agency rules, there was no
contested case within the meaning of HRS § 91-14(a). Id.

      17    Although the circuit court did not give a reason for dismissal,
this court stated that the circuit court dismissed the appeal “obviously on
jurisdictional grounds.” Kona Old, 69 Haw. at 89, 734 P.2d at 166.




                                        23
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


permit was not complete, the appeal “present[ed] an adversity of

interests and possibly afford[ed] [Kona Old] an effective

remedy.”   Id. at 87, 734 P.2d at 165.        This court found that

even if all work under the two permits was completed, “a basis

for the exercise of our appellate jurisdiction remain[ed]”

because the public interest exception to the mootness doctrine

would apply.18    Id.

           In the present case, Appellees are correct that

Special Permit Application No. SPP-16-188 was withdrawn.

However, an adversity of interests continues to render the

controversy “live” because either:         the original conduct that

prompted Bolton to submit Special Permit Application No. SPP-16-

188 remains ongoing, or, if Bolton’s development project is

completed without review, similar withdrawal of permit

applications subsequent to unpermitted construction is capable

of repetition.     There remains an adversity of interests here

because the Planning Director made a “final determination” that

“the evidence” showed Bolton’s construction activity was covered

by its existing permits, and Hualalai has an interest in arguing

      18    The public interest exception applies “[w]hen the question
involved affects the public interest, and it is likely . . . that similar
questions arising in the future would likewise become moot before a needed
authoritative determination by an appellate court can be made[.]” Id.
(quoting Johnston v. Ing, 50 Haw. 379, 381, 441 P.2d 138, 140 (1968)). This
court reasoned that the questions in Kona Old were of public concern and, if
they were to recur in the future, would likely become moot before a
determination on appeal could be made. Id. at 87-88, 734 P.2d at 165–66.




                                     24
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


that the evidence showed otherwise.         Namely, Hualalai has an

interest in arguing that Bolton’s construction activity exceeded

the conditions of its existing grading and stockpiling permits

(Permit Nos. 092524, 092525, and 092529) and, therefore,

required an additional special permit.19

           Analogous to the appeal in Kona Old, Hualalai’s appeal

also “retains vitality” because the appeal “possibly affords

[it] an effective remedy[,]” that is, remand to the LPC for a

hearing to determine whether Hualalai’s petition to intervene

should be granted or denied.        Id.   Thus, under the facts of this

case, Appellees’ withdrawal of Special Permit Application No.

SPP-16-188 does not render moot Hualalai’s appeal to this court.

     2.    Pursuant to HRS §§ 205-19 and 91-14, this court may
           exercise judicial review because Hualalai is aggrieved
           by a final decision in a contested case, participated
           in the contested case, followed LPC Rules, and has
           established standing.

           Appellees argue that this court lacks jurisdiction

over Hualalai’s appeal pursuant to HRS §§ 205-19 and 91-14

because the LPC did not issue a final decision in a contested

case hearing and Hualalai was not injured by the LPC’s failure

to issue a decision on Hualalai’s petition or the LPC’s

withdrawal of Special Permit Application No. SPP-16-18.             HRS

      19    For example, evidence showing that Bolton’s excavation and
removal of natural building material from the property was, in fact, for
commercial purposes, as prohibited by HCC § 25-5-72(c) without a special
permit.




                                     25
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


§§ 205-19 and 91-14 provide the requirements for judicial review

of direct appeals of contested cases to this court; HRS § 205-

19(a) applies the requirements of chapter 91 to contested cases

before the LPC:

            Chapter 91 shall apply to every contested case arising
            under this chapter except where chapter 91 conflicts with
            this chapter, in which case this chapter shall apply. Any
            other law to the contrary notwithstanding, including
            chapter 91, any contested case under this chapter shall be
            appealed from a final decision and order or a preliminary
            ruling that is of the nature defined by section 91-14(a)
            upon the record directly to the supreme court for final
            decision.

HRS § 205-19(a).     This case arises under chapter 205 because it

involves a special permit application to the LPC, an agency20

that possesses authority to rule on such applications pursuant

to HRS § 205-6.21     HRS § 91-14(a) further provides, “Any person


     20     The LPC is an agency because it is a “county . . .
commission . . . authorized by law to make rules or to adjudicate contested
cases.” HRS § 91-1 (2017).

     21     HRS § 205-6 provides in relevant part:

            (a) Subject to this section, the county planning
            commission may permit certain unusual and reasonable uses
            within agricultural and rural districts other than those
            for which the district is classified. Any person who
            desires to use the person’s land within an agricultural or
            rural district other than for an agricultural or rural use,
            as the case may be, may petition the planning commission of
            the county within which the person’s land is located for
            permission to use the person’s land in the manner
            desired. . . .

            (b) The planning commission, upon consultation with the
            central coordinating agency, except in counties where the
            planning commission is advisory only in which case the
            central coordinating agency, shall establish by rule or
            regulation, the time within which the hearing and action on
            petition for special permit shall occur. The county
            planning commission shall notify the land use commission

                                                             (continued . . .)


                                     26
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


aggrieved by a final decision and order in a contested case or

by a preliminary ruling of the nature that deferral of review

pending entry of a subsequent final decision would deprive

appellant of adequate relief is entitled to judicial review

thereof under this chapter[.]”22        In Pub. Access Shoreline Haw.

v. Haw. Cnty Planning Comm’n (PASH), this court identified the

“necessary inquiry” to determine whether a court may review an

agency appeal under HRS § 91-14(a):         (1) there must have been a

contested case hearing; (2) “the agency’s action must represent

a final decision and order, or a preliminary ruling such that

deferral of review would deprive the claimant of adequate

relief;” (3) “the claimant must have followed the applicable

agency rules and, therefore, have been involved in the contested

case;” and (4) “the claimant’s legal interests must have been

injured” such that the claimant has “standing to appeal.” 79


(. . . continued)

            and such persons and agencies that may have an interest in
            the subject matter of the time and place of the hearing.

            (c) The county planning commission may, under such
            protective restrictions as may be deemed necessary, permit

            the desired use, but only when the use would promote the
            effectiveness and objectives of this chapter; provided that
            a use proposed for designated important agricultural lands
            shall not conflict with any part of this chapter. A
            decision in favor of the applicant shall require a majority
            vote of the total membership of the county planning
            commission.

      22    Hualalai is a “person,” as used in “person aggrieved,” because it
is an association or organization as defined by HRS § 91-1.




                                     27
   *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


Hawaiʻi 425, 431, 903 P.2d 1246, 1252 (1995) (internal quotation

marks omitted).    “In other words, there are four requirements

for judicial review over an agency appeal:         a contested case

hearing, finality, compliance with agency rule, and standing.”

In re Maui Elec. Co., Ltd. (MECO), 141 Hawaiʻi 249, 258, 408 P.3d

1, 10 (2017).    This court may exercise judicial review of this

appeal pursuant to HRS §§ 205-19 and 91-14 because Hualalai is

aggrieved by a final decision in a contested case in which it

has participated and followed agency rules, and has established

standing.

            a.   The proceeding for Special Permit Application No.
                 SPP-16-188 was a “contested case.”

            The first requirement for judicial review under HRS

§ 91-14 is that the appeal be from a contested case proceeding.

PASH, 79 Hawaiʻi at 431, 903 P.2d at 1252.         A “contested case” is

“a proceeding in which the legal rights, duties, or privileges

of specific parties are required by law to be determined after

an opportunity for agency hearing.”        HRS § 91-1.     For an agency

hearing to be “required by law” it must be required by agency

rule, statute, or constitutional due process.          See MECO, 141

Hawaiʻi at 258, 408 P.3d at 10.       This court has found that “a

public hearing, conducted pursuant to published notice, was a

‘contested case’ within the meaning of HRS [§] 91-1.”            In re

Haw. Elec. Co., 56 Haw. 260, 264, 535 P.2d 1102, 1105 (1975)



                                    28
   *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


(citing E. Diamond Head Ass’n v. Zoning Bd. of Appeals, 52 Haw.

518, 524 479 P.2d 796, 799 (1971)).        A case in which no formal

contested case hearing is held can be considered a “contested

case” within the meaning of chapter 91.         In Kilakila ʻO Haleakalā

v. Bd. of Land & Nat. Res., where administrative rules required

a hearing by law but no contested case hearing was actually

held, this court considered “whether a formal hearing would have

determined--or whether the proceedings that did take place

determined--the ‘rights, duties, or privileges of specific

parties.’”   131 Hawaiʻi 193, 202, 317 P.3d 27, 36 (2013)

(emphasis added) (finding a contested case where the proceedings

that took place determined the agency’s rights, duties, and

privileges, even though a formal hearing was never held).             Thus,

absence of a formal contested case hearing does not preclude a

finding that the proceeding was a contested case.

          The proceeding for Special Permit Application No. SPP-

16-188 was a contested case because an agency hearing was

required by the LPC rules and statutes relevant to the issuance

of special permits, LPC Rule 4, 6; HRS §§ 91-9, 205-6

(referenced by HCC § 25-2-61(c)), and such a hearing would have

determined the “legal rights, duties, or privileges of specific

parties[,]” HRS § 91-1.     Bolton submitted Special Permit

Application No. SPP-16-188 pursuant to LPC Rule 6, which

requires that the LPC hold a public hearing as part of the


                                    29
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


special permit application process.         LPC Rule 6-6(a) (“Upon

acceptance of a Special Permit application, the Commission,

through the Department, shall fix a date for the public

hearing.”).    Hualalai submitted its petition to intervene

pursuant to LPC Rule 4-6, which requires a hearing upon receipt

of such petitions.23     LPC Rule 4-6(b) (“Upon receipt of a written

request to intervene, the Commission, at the first meeting on

the matter, shall hold a hearing on the written request.”).

Neither LPC Rule 4 nor Rule 6 grant the LPC discretion to decide

whether or not to hold a hearing; a hearing is mandatory under

both Rules.    HRS § 91-9 also mandates that “in any contested

case, all parties shall be afforded an opportunity for hearing

after reasonable notice.”24       HRS § 91-9(a) (emphasis added).


      23    The LPC also expressly referenced LPC Rule 4 when it gave public
notice of the hearing on Special Permit Application No. SPP-16-188. The
LPC’s public agenda for the hearing on Special Permit Application No. SPP-16-
188 stated:

           Pursuant to Rule 4, Contested Case Procedure, of the County
           of Hawaiʻi Planning Commission Rules of Practice and
           Procedure, any person seeking to intervene as a party to a
           contested case hearing on the above Agenda Items Nos. 1
           through 4 is required to file a written request which must
           be received in the office of the Planning Department no
           later than seven (7) calendar days prior to the Planning
           Commission’s first public meeting on the matter. Such
           written request shall be in conformity with Rule 4, in a
           form as provided by the Planning Department entitled
           “Petition for Standing in a Contested Case Hearing.”

     24     Additionally, HRS § 205-6, which governs the Land Use Commission
and establishes criteria related to special permits, uses mandatory language
in reference to scheduling and conducting special permit hearings, stating
that the Land Use Commission “shall establish by rule or regulation, the time
within which the hearing and action on petition for special permit shall

                                                             (continued . . .)


                                     30
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


            The proceedings following Bolton’s submission of

Special Permit Application No. SPP-16-188 constituted a

contested case within the meaning of HRS § 91-14(a) and PASH

because, although no agency hearing occurred, a hearing was

required by LPC Rules 4 and 6 and HRS § 91-9 to determine

Bolton’s and Hualalai’s respective legal rights and duties.

            b.      The Planning Director’s withdrawal of Special
                    Permit Application No. SPP-16-188 constituted a
                    “final decision.”

            The second requirement for judicial review under HRS

§ 91-14 is that the appeal is from a final decision made by the

agency.   PASH, 79 Hawaiʻi at 431, 903 P.2d at 1252.           A final

decision or order is one that “end[s] the proceedings, leaving

nothing further to be accomplished.”         Gealon v. Keala, 60 Haw.

513, 520, 591 P.2d 621, 626 (1979).         Such a decision can take

the form of an agency’s formal denial of a party’s request for a

contested case hearing, see, e.g., Kaleikini v. Thielen, 124

Hawaiʻi 1, 26, 237 P.3d 1067, 1092 (2010), or an agency’s denial

of a party’s request to intervene in a contested case, see,

e.g., PASH, 79 Hawaiʻi at 433–34, 903 P.2d at 1254–55.            An

agency’s failure to deny or grant a party’s request for a


(. . . continued)

occur[,]” and “shall notify the land use commission and such persons and
agencies that may have an interest in the subject matter of the time and
place of the hearing.” § 205-6(b).




                                     31
   *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


contested case hearing followed by agency action that

effectively ends the proceeding may also constitute a final

decision.   See, e.g., Kilakila, 131 Hawaiʻi at 202–03, 317 P.3d

at 36–37.

            The LPC rendered a final decision when it ended the

contested case proceeding without first disposing of Hualalai’s

petition to intervene.     When a party submits a petition to

intervene, LPC Rule 4-6(b) states, “The Commission will grant or

deny such written request prior to any further action on the

matter.”    (emphasis added).    Appellees failed to follow this

rule and as a consequence Hualalai did not receive a grant or

denial of its petition to intervene.        This court has not yet

considered a HRS § 91-14 appeal arising from an agency’s failure

to deny or grant a party’s request to intervene.           However, the

facts of Kilakila and PASH compel the conclusion that an

agency’s failure to act on a party’s formal petition to

intervene constitutes a final decision within the meaning of HRS

§ 91-14(a).

            A person may satisfy HRS § 91-14(a)’s “final decision”

requirement and appeal an agency’s decision, even if the agency

neither granted nor denied their request for a contested case

hearing.    For example, in Kilakila, this court reviewed the

Board of Land and Natural Resources (“BLNR”)’s decision to grant

a permit for the construction of a telescope on the summit of


                                    32
      *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


Haleakalā without granting or denying Kilakila ʻO Haleakalā

(“KOH”)’s formal request for a contested case hearing.               131

Hawaiʻi at 195–96, 317 P.3d at 29–30.           The circuit court and ICA

dismissed the appeal for lack of jurisdiction because a

contested case hearing was not held.           Id. at 196, 317 P.3d at

30.    This court, however, held that “the absence of a formal

denial is not dispositive of the issue[,]” and found that

“failure to either grant or deny KOH’s requests for a contested

case hearing became an effective denial when BLNR proceeded to

render a final decision by voting to grant the permit[.]”                Id.

at 203, 317 P.3d at 37 (emphasis added).

             A person may satisfy HRS § 91-14(a)’s “final decision”

requirement and appeal an agency’s decision, even if their

request to intervene was denied by the agency.             For example, in

PASH, this court reviewed the Hawaiʻi County Planning Commission

(“HCPC”)’s decision to grant a permit for the construction of a

resort complex on the Big Island.           79 Hawaiʻi at 429–30, 903 P.2d

at 1250–51.      PASH, a “public interest membership organization,”

submitted a request to the HCPC to participate in the proceeding

and to implement contested case procedures.             Id. at 429, 433,

903 P.2d at 1250, 1254.        The HCPC denied PASH’s request on the

basis that PASH did not have standing.            Id. at 429, 903 P.2d at

1250.     Though PASH’s request to intervene in the permit

proceeding was denied, the circuit court properly exercised


                                       33
   *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


judicial review of PASH’s appeal under HRS § 91-14(a), and

affirmed the ICA’s decision affirming the circuit court’s order

remanding to the HCPC to hold a contested case hearing in which

PASH would be allowed to participate.        Id. at 433, 903 P.2d at

1254.

          In both Kilakila and PASH, this court found there was

a final decision within the meaning of HRS § 91-14(a), despite

lack of party status before the agency by PASH (whose request to

intervene was denied) and KOH (who received no ruling on its

request for a contested case hearing).         Thus, in the present

case, where the LPC failed to rule on Hualalai’s petition to

intervene and the Planning Director withdrew Special Permit

Application No. SPP-16-188--action that effectively ended the

contested case proceeding--it follows that there was a “final

decision” by the LPC within the meaning of HRS § 91-14(a).

          Appellees’ contend there was “non-action” in this case

and that there was no final decision because “the hearing . . .

never happened.”    However, Appellees concede that they “elected

to let [Special Permit Application No. SPP-16-188] lie as a

closed matter.”    “Electing” to let a proceeding “lie as a closed

matter” is reviewable agency action given that it had the

consequence of effectively ending the proceeding for Special

Permit Application No. SPP-16-188.        Appellees also argue that

the LPC took no “affirmative action” that “stripp[ed]” any


                                    34
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


aggrieved party of its rights because “the determinative action

on SP 16-188 was taken by [Bolton], not the agency.”            However,

the record--specifically, the Planning Director’s September 21,

2016 letter to Bolton--indicates that Appellees, not Bolton,

initiated the withdrawal of Special Permit Application No. SPP-

16-188.     Additionally, the Planning Director’s August 23, 2016

letter to Bolton stated that a site inspection was “necessary in

order for us to make a final determination on the parameters of

[Bolton’s] Special Permit application.”25         The Planning Director

thus acknowledges that his actions constituted a “final

determination” on Special Permit Application No. SPP-16-188.

Even if Bolton, and not the Planning Director, had initiated the

withdrawal process, the LPC still would have “elected” to let

the proceeding for Special Permit Application No. SPP-16-188

“lie as a closed matter,” an action that constitutes a final

decision.

            The LPC’s failure to deny or grant Hualalai’s petition

to intervene in the contested case and the Planning Director’s

termination of the proceedings by withdrawing Special Permit

Application No. SPP-16-188 constituted a final decision within

the meaning of HRS § 91-14(a) and PASH.



      25    A site inspection occurred pursuant to the Planning Director’s
August 23, 2016 letter.




                                     35
   *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


          c.    Hualalai followed LPC rules and participated in
                the contested case.

          The third requirement for judicial review under HRS

§ 91-14 is that the claimant follow agency rules and be involved

in the contested case.     PASH, 79 Hawaiʻi at 431, 903 P.2d at

1252.   This court has clarified that “[a]lthough an aggrieved

person must have participated in a contested case in order to

invoke judicial intervention,” standing to appeal an agency

decision is not “conditioned . . . upon formal intervention in

the agency proceeding.”     In re Haw. Elec. Light Co. (HELCO), 145

Hawaiʻi 1, 22, 445 P.3d 673, 694 (2019) (internal quotation marks

omitted) (quoting Mahuiki v. Planning Comm’n of Kauaʻi, 65 Haw.

506, 515, 654 P.2d 874, 880 (1982).        In other words, “adversary

participation need not be confined to formal proceedings before

the agency.”   In re Haw. Elec. Co., 56 Haw. at 264, 535 P.2d at

1105.

          Hualalai followed LPC Rule 4-6(a) and participated in

the proceeding by submitting a petition to intervene and paying

the requisite filing fee.      Hualalai also participated before the

LPC through oral testimony from residents of the subdivisions

whose community associations comprise Hualalai, an attorney

representing Hualalai, and the president of Hualalai.            The LPC’s

failure to grant Hualalai’s petition to intervene does not

preclude this court from finding that Hualalai clearly



                                    36
   *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


participated and followed LPC Rules in the contested case

proceeding for Special Permit Application No. SPP-16-188, as

required by PASH for judicial review pursuant to HRS § 91-14(a).

           d.   Hualalai has established standing.

           The final requirement for judicial review under HRS

§ 91-14 is that the claimant show its legal interests were

injured such that it has standing to appeal.          PASH, 79 Hawaiʻi at

431, 903 P.2d at 1252; see also HELCO, 145 Hawaiʻi at 21, 445

P.3d at 693 (the claimant must be “specially, personally, and

adversely affected” by the final decision).          This court

“evaluate[s] standing using the ‘injury in fact’ test requiring:

(1) an actual or threatened injury, which, (2) is traceable to

the challenged action, and (3) is likely to be remedied by

favorable judicial action.”      Kilakila, 131 Hawaiʻi at 204, 317

P.3d at 38 (internal quotation marks omitted).          As we have

noted, however, “where the interests at stake are in the realm

of environmental concerns[,] we have not been inclined to

foreclose challenges to administrative determinations through

restrictive applications of standing requirements.”           Id. at 204-

05, 317 P.3d at 38-39 (internal quotation marks omitted)

(quoting Citizens for the Prot. of the N. Kohala Coastline v.

County of Hawaiʻi, 91 Hawaiʻi 94, 100–01, 979 P.2d 1120, 1126–27

(1999)).




                                    37
   *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


          Hualalai alleges an injury in fact to the property and

environmental and aesthetic interests of area property owners

who claim that Bolton’s development negatively affects their

properties through noise, dust, negative aesthetic effects,

diminished property values, and increased traffic.           These claims

amount to a legally cognizable injury.         Our decision in Life of

the Land, Inc. v. Land Use Comm’n, 61 Haw. 3, 594 P.2d 1079

(1979), is instructive.     In Life of the Land, an environmental

nonprofit appealed the Land Use Commission’s reclassification of

property from agricultural to urban.        Id. at 4, 594 P.2d at

1080.   To show that it was personally and adversely affected by

the Commission’s reclassification, and, thus, had standing under

HRS § 91-14, the nonprofit submitted statements from its members

who were residents in the vicinity of the reclassified lands,

who used the lands for recreational activities such as swimming,

hiking, and camping, as well as for “aesthetic, conservational,

occupational, professional and academic pursuits[.]”           Id. at 8,

594 P.2d at 1082.     The nonprofit contended that “future

urbanization w[ould] destroy beaches and open space now enjoyed

by” these residents such that “pursuits presently enjoyed

[would] be irrevocably lost[,]” and that development of the land

would “have an adverse effect on its members and on the

environment.”   Id.   This court found this to be a legally

cognizable injury sufficient to establish the nonprofit’s


                                    38
   *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


standing under HRS § 91-14, recognizing “the importance of

aesthetic and environmental interests” where a claimant’s

interests are “‘personal’ and ‘special’, or where a property

interest is also affected.”      Id.     In another appeal brought

under HRS § 91-14, Pele Def. Fund v. Puna Geothermal Venture,

residents challenged the Department of Health’s decision to

issue permits for geothermal wells and power plants, arguing

that they were injured by “potential harm including diminished

property values, deterioration of air quality, odor nuisance,

and possible physical injury resulting from the permitted

operations.”   77 Hawaiʻi 64, 70, 881 P.2d 1210, 1216 (1994).

This court, again, found that the residents had “clearly

demonstrated” an injury in fact.         Id.

          Recognizing that the injuries asserted by the Hualalai

landowners to their property, environmental, and aesthetic

interests in the present case are comparable to those recognized

by this court in Life of the Land and Pele Def. Fund, we hold

that Hualalai has alleged a legally cognizable injury.

          Hualalai has also satisfied the causation and

redressability prongs of standing, as required by PASH and HRS

§ 91-14(a).    Hualalai’s alleged injury is traceable to the

challenged action:    Hualalai alleges that by failing to follow

the contested case procedure set forth in the LPC Rules,

Appellees have improperly enabled development by Bolton that


                                    39
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


resulted in the property, environmental, and aesthetic injuries

Hualalai identified in its petition to intervene.            And finally,

Hualalai’s injury is likely to be remedied by the favorable

judicial action it seeks:       a hearing before the LPC.26       In light

of this court’s lenient threshold for standing in cases that are

“in the realm of environmental concerns,” Kilakila, 131 Hawaiʻi

at 204, 317 P.3d at 38, Hualalai has shown that it has standing,

as required by PASH for judicial review pursuant to HRS § 91-

14(a).

           Accordingly, pursuant to the requirements for judicial

review of agency decisions under HRS § 91-14(a), we hold that

the proceeding for Special Permit Application No. SPP-16-188 was

a contested case because a hearing--that would have determined

the rights of both Bolton (as a permit applicant) and Hualalai

(as an adverse party)--was required by LPC rules and statute.

We also hold that Appellees’ failure to act on Hualalai’s

petition followed by its withdrawal of Bolton’s application

constituted a final decision within the meaning of HRS § 91-

14(a).   We also hold that Hualalai participated and followed LPC

      26    Appellees repeatedly contend that the court cannot fashion a
remedy for Hualalai because Hualalai “got exactly what it wanted” as Special
Permit Application No. SPP-16-188 was never approved. While it is true that
Hualalai initially sought the denial of Special Permit Application No. SPP-
16-188, Hualalai, in substance, objects to Bolton’s actions and contends that
Bolton exceeded the scope of the grading and stockpiling permits that it had
previously been issued. Moreover, Appellees’ withdrawal of the application
had the same practical effect as if Special Permit Application No. SPP-16-188
were granted.




                                     40
     *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


Rules in the proceeding for Special Permit Application No. SPP-

16-188 and has standing to allege its legally cognizable

property, environmental, and aesthetic injuries.             Therefore,

pursuant to HRS §§ 205-19 and 91-14, and PASH, 79 Hawaiʻi at 431,

903 P.2d at 1252, this court may exercise judicial review of

Hualalai’s appeal.

B.    Appellees’ Decisions were Made Upon Unlawful Procedure and
      Constituted Abuses of Discretion

            Under HRS § 91-14(g), upon reviewing the record, this

court may “remand the case with instructions for further

proceedings . . . if the substantial rights of the petitioner[]

may have been prejudiced because the administrative findings,

conclusions, decisions, or orders are: . . . [m]ade upon

unlawful procedure; . . . or [a]rbitrary, or capricious, or

characterized by abuse of discretion or clearly unwarranted

exercise of discretion.”        HRS § 91-14(g)(3), (6).

            The Planning Director’s decision to withdraw Special

Permit Application No. SPP-16-188 and to end the contested case

proceeding without the LPC first issuing a decision on

Hualalai’s petition to intervene relied upon “unlawful

procedure” and constituted an “abuse of discretion,” which may

have prejudiced Hualalai’s substantial rights.

            The LPC’s failure to grant or deny Hualalai’s petition

to intervene and the Planning Director’s subsequent decision to



                                      41
   *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


withdraw Special Permit Application No. SPP-16-188 was based

upon unlawful procedure because, under LPC Rule 4-6’s

unambiguous language, Hualalai was entitled to a ruling on its

petition to intervene before any other action was taken in the

contested case.    General principles of statutory construction

apply when interpreting administrative rules.          See Liberty

Dialysis-Haw., 130 Hawaiʻi at 103, 306 P.3d at 148.           If the

agency rule is “unambiguous, and its literal application is

neither inconsistent with the policies of the statute the rule

implements nor produces an absurd or unjust result,” this court

should “enforce the rule’s plain meaning.”         Id.   Although “an

agency’s interpretation of its own rules is generally entitled

to deference, this court does not defer to agency

interpretations that are plainly erroneous or inconsistent with

the underlying legislative purpose.”        Id. (internal quotation

marks omitted).

          LPC Rule 4-6(b) states, “Upon receipt of a written

request to intervene, the Commission, at the first meeting on

the matter, shall hold a hearing on the written request. . . .

The Commission will grant or deny such written request prior to

any further action on the matter.”        (emphasis added).      LPC 4-

6(d) continues, “[a]fter establishing the parties to the

proceeding, the Commission may either proceed with the hearing,

or continue the matter to a more appropriate time and date.”


                                    42
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


(emphasis added).     The language of LPC Rule 4-6 is unambiguous:

the LPC must issue a decision on a petition to intervene and

establish the parties before taking further action in a

contested case.     This interpretation of LPC Rule 4-6 is

consistent with HRS chapter 91, which contains provisions

ensuring all parties are afforded a full and fair opportunity to

be heard and to develop the record throughout the proceeding;

chapter 91 enumerates the rights afforded parties in a contested

case proceeding.27

           Once a person files a petition to intervene, LPC Rule

4-6(b) clearly requires that the LPC hold a hearing “on the

first meeting on the matter” to determine whether to grant or

deny that petition before it may take any further action in the
     27     For example, HRS § 91-9--which governs contested cases, notice,
hearings, and records--states that “in any contested case, all parties shall
be afforded an opportunity for hearing after reasonable notice.” HRS § 91-
9(a) (emphasis added). The statute continues, “[o]pportunities shall be
afforded all parties to present evidence and argument on all issues
involved.” HRS § 91-9(c) (emphasis added). HRS § 91-10(3) states, “[e]very
party shall have the right to conduct such cross-examination as may be
required for a full and true disclosure of the facts, and shall have the
right to submit rebuttal evidence[.]” (emphasis added). An agency is
prohibited from considering “matters outside the record . . . in making its
decision.” HRS § 91-9(g) (emphasis added). HRS § 91-13 similarly precludes
an “official of an agency who renders a decision in a contested case” from
“consult[ing] any person on any issue of fact except upon notice and
opportunity for all parties to participate, save to the extent required for
the disposition of ex parte matters authorized by law.” (emphasis added).
            LPC Rules establish additional rights afforded to parties in a
contested case proceeding. See LPC Rule 4-6 (requiring a hearing on a
petition to intervene and stating that “[t]he [LPC] will grant or deny such
written request prior to any further action on the matter,” and all requiring
one “good faith” mediation between all parties); Rule 4-7 (allowing the
parties to hold a conference with the presiding officer); Rule 4-12 (giving
each party the right to cross-examine witnesses and present rebuttal
evidence); Rule 4-13 (allowing parties to request issuance of a subpoena).




                                     43
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


contested case.     In the present case, although the original

hearing on Special Permit Application No. SPP-16-188 was

continued at Bolton’s request, Special Permit Application No.

SPP-16-188 remained a live agenda item on which the LPC received

oral testimony at the LPC’s May 19, 2016 meeting.28           Under LPC

Rule 4-6(b), the LPC’s May 19 meeting was the “first meeting” on

Special Permit Application No. SPP-16-188 and Hualalai’s

petition should have been resolved at that time.            It was

“plainly erroneous” for the LPC to disregard the procedures in

LPC Rule 4-6 and continue with proceedings for Special Permit

Application No. SPP-16-188 while leaving Hualalai’s petition

pending.    Liberty Dialysis-Haw., 130 Hawaiʻi at 103, 306 P.3d at

148.    By failing to follow LPC Rule 4-6, Appellees may have

prejudiced Hualalai’s substantial rights--the rights it would

have had as a party to the proceeding.29         Thus, because the LPC


       28   The LPC heard oral testimony from concerned members of the
public, including from several individuals associated with Hualalai.

      29    See supra note 27 and accompanying text. Had Hualalai been
approved by the LPC as a party, it would have been privy to the rights
afforded to parties by HRS chapter 91 and LPC Rules. Moreover, HRS § 91-1
and LPC Rule 1-3(m) define “party” as any person “named or admitted as a
party, or properly seeking and entitled as of right to be admitted as a
party” in any court or agency proceeding. (emphasis added). LPC Rule 4-6(b)
establishes the criteria for an intervening party, which includes a person
who can show “that the proposed action will cause them actual or threatened
injury in fact.” LPC Rule 4-6(b)(4). Here, Hualalai qualifies as a
“person . . . properly seeking and entitled as of right to be admitted as a
party” under HRS § 91-1 and LPC Rule 1-3(m) because it followed the proper
intervention procedures set forth in LPC Rule 4-6(a) and has established it
will suffer actual or threatened injury in fact, see supra section III.A.2.d,
as required by LPC Rule 4-6(b)(4). Although it is not a necessary holding to

                                                             (continued . . .)


                                     44
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


used unlawful procedure here, remand is appropriate under HRS

§ 91-14(g)(3).

            Remand is also appropriate under HRS § 91-14(g)(6)

because the LPC and Planning Director made decisions that were

“characterized by abuse of discretion.”          The Planning Director

abused his discretion when he withdrew Bolton’s Special Permit

Application No. SPP-16-188 after extensive nonpublic

communication and fact-finding with only one party, Bolton, in

the contested case.      This court has held that such ex parte

arguments in a contested case violate HRS chapter 91.             In Town

v. Land Use Comm’n, this court considered the Land Use

Commission’s approval of a landowner’s petition to change his

district’s designation from agricultural to rural.            55 Haw. 538,

539, 524 P.2d 84, 85 (1974).        Town, an adjoining landowner, had

appeared at a public hearing and opposed the petition.               Id., 524

P.2d at 86.    Two meetings--one of which Town attended--were

scheduled to render a final decision on the petition, but both

meetings were deferred at the petitioner’s request.            Id.    A

third meeting was scheduled; Town did not attend the meeting,

but wrote to the Commission and objected “to the taking of any

testimony or further evidence from the petitioner.”            Id. at 540,

(. . . continued)

the disposition of this appeal, Hualalai qualifies as a “party” within the
meaning of HRS chapter 91 and was privy to the rights enumerated therein.




                                     45
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


524 P.2d at 86.     At this meeting, the petitioner, despite being

told he was prohibited from introducing new evidence, submitted

documents for the Commission’s consideration, argued in favor of

his petition, and rebutted all statements made in opposition to

his petition.     Id.   The Commission approved the petition, and

Town appealed to the circuit court, which granted summary

judgment in favor of the Commission.         Id.   We reversed the

circuit court’s grant of summary judgment, and held that the

Commission committed “prejudicial error.”          Id. at 549, 524 P.2d

at 92.   We reasoned that Town “was not given the opportunity to

present argument or rebuttal evidence of his own to counter the

ex parte arguments presented by [the] petitioner,” nor did he

have “the opportunity to cross-examine [the] petitioner[.]”              Id.

at 549, 524 P.2d at 91–92.       Town demonstrates a commitment to a

core principle of contested case proceedings:           ensuring that all

parties have a full and fair opportunity to develop the record

before the agency renders a decision on the petition.             See HRS

§§ 91-9(a), (c), (g), 91-10(3), 91-13.30


      30    HRS § 91-9 provides that “in any contested case, all parties
shall be afforded an opportunity for hearing after reasonable notice[,]” HRS
§ 91-9(a), “[o]pportunities shall be afforded all parties to present evidence
and argument on all issues involved[,]” HRS § 91-9(c), and “[n]o matters
outside the record shall be considered by the agency in making its decision
except as provided herein[,]” HRS § 91-9(g).
            HRS § 91-10(3) states, “Every party shall have the right to
conduct such cross-examination as may be required for a full and true
disclosure of the facts, and shall have the right to submit rebuttal
evidence.”

                                                             (continued . . .)


                                     46
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


            In the present case, the Planning Director’s actions--

his unilateral, nonpublic communication with Bolton, without the

knowledge or input of Hualalai, a party that he knew had already

formally requested to intervene in the proceeding--did not

facilitate a “full and true disclosure of the facts” before a

final decision was rendered on Special Permit Application No.

SPP-16-188, as chapter 91 requires.         HRS § 91-10(3).     Although

the Planning Director necessarily exercises some discretion in

performing his duties under the general grant of authority by

the Hawaiʻi County Charter, the Zoning Code, and state law to

“administer” and “enforce” the zoning laws, ordinances, and

regulations,31 he exceeded the boundaries of this discretion by

precluding Hualalai from participating in a contested case

proceeding for Special Permit Application No. SPP-16-188.

            Appellees contend that the LPC did not abuse its

discretion when it “elected to let [the proceeding] lie as a

closed matter” because “[Bolton] voluntarily abandoned its


(. . . continued)

            HRS § 91-13 prohibits an “official of an agency who renders a
decision in a contested case” from “consult[ing] any person on any issue of
fact except upon notice and opportunity for all parties to participate.”

      31    See CCH § 6-7.2(b)(5) (“The [planning] director shall . . .
[a]dminister the subdivision and zoning ordinances and regulations adopted
thereunder.”); HCC § 25-2-1(b) (“The [planning] director shall enforce all
other provisions of this chapter pertaining to land use.”). The Planning
Director is also responsible for “enforc[ing] . . . the use classification
districts adopted by the land use commission and the restriction on use and
the condition relating to agricultural districts[.]” HRS § 205-12.




                                     47
   *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


pursuit of a special use permit[.]”        This mischaracterizes the

facts:   the Planning Director’s September 21, 2016 letter to

Bolton advised, “your Special Permit application will be

withdrawn from further processing[.]”        The Planning Director’s

September 21 letter is the first time withdrawal of Special

Permit Application No. SPP-16-188 is mentioned.          Bolton did not

initiate the withdrawal by “voluntarily abandon[ing]” its

application; the Planning Director was the initiator.            There is

no LPC Rule specifying who can withdraw a special permit

application, or when a withdrawal can occur.          However, LPC Rule

4-6 sets forth a procedure that requires the LPC to

“establish[]” the parties and resolve any petitions to intervene

“prior to any further action” in the contested case proceeding.

Hualalai was therefore entitled to a decision on its petition

before Appellees took any further action--such as withdrawing

the application--in the proceeding.        LPC Rule 4-6 unambiguously

states that the LPC “will grant or deny [a] written request [to

intervene] prior to any further action on the matter.”            Thus,

the LPC’s failure to grant or deny Hualalai’s petition was

arbitrary and capricious, and constituted an abuse of

discretion.

                            IV.   CONCLUSION

          Appellees’ aforementioned actions in this case--the

Planning Director’s extensive ex parte communication with Bolton


                                    48
   *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


that culminated in his decision to withdraw Special Permit

Application No. SPP-16-188, and the LPC’s failure to issue a

decision on Hualalai’s petition and its decision to treat the

proceeding for Special Permit Application No. SPP-16-188 as a

closed matter--were made upon unlawful procedure in violation of

HRS § 91-14(g)(3) and constituted abuses of discretion in

violation of HRS § 91-14(g)(3)(6).        Therefore, pursuant to HRS

§ 91-14(g), remand is appropriate.        Accordingly, this case is

remanded to the LPC for further proceedings consistent with this

opinion.

Michael J. Matsukawa                     /s/ Mark E. Recktenwald
for appellant
                                         /s/ Paula A. Nakayama
D. Kaena Horowitz,
(Molly A. Stebbins and                   /s/ Sabrina S. McKenna
Angelic M. Ho on the briefs)
for appellees                            /s/ Michael D. Wilson

J. Porter DeVries
for applicant Bolton, Inc.




                                    49